ase. 1:19-cr-00467-PKC Document 28 Filed 06/21/19 Page 1 of 4

e

 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee mae ai x
UNITED STATES OF AMERICA : INFORMATION
- VA. - : 19 Cr.

JESUS MANUEL ROJAS,

 

      

 

Defendant. : joo
USDC SDNY

- ee ee ee eee ee ee x DOCLIMENTE

SIvinei ¥

 

 

COUNT ONE

DOC#

(Narcotics Conspiracy)

 

The United States Attorney charges:

1. From in or about 2018 up to and including January 2,
2019, in the Southern District of New York and elsewhere, JESUS
MANUEL ROJAS, the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States. |

2. It was a part and an object of the conspiracy that
JESUS MANUEL ROJAS, the defendant, and others known and unknown,
would and did distribute, and possess with the intent to
distribute, controlled substances, in violation of Title 21,
United States Code, Section 841(a) (1).

3. The controlled substance that JESUS MANUEL ROJAS, the
defendant, conspired to distribute and to possess with the

intent to distribute was 400 grams and more of a mixture and

 

 

i
ELECTRONICALLY Pi...

   

 
Case 1:19-cr-00467-PKC Document 28 Filed 06/21/19 Page 2 of 4

substance containing a detectable amount of fentanyl, in
violation of Title 21, United States Code, Section 841(b) (1) (A).
(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in Count
One of this Information, JESUS MANUEL ROJAS, the defendant,
shall forfeit to the United States, pursuant to Title 21, United
States Code, Section 853, any and all property constituting, or
derived from, any proceeds obtained, directly or indirectly, as
a result of said offense and any and all property used, or
intended to be used, in any manner or part, to commit, or to
facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing
the amount of proceeds traceable to the commission of said
offense.

SUBSTITUTE ASSET PROVISION

 

5. Tf any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred, or sold to, or deposited
with, a third party;
Cc. has been placed beyond the jurisdiction of the

court;
Case 1:19-cr-00467-PKC Document 28 Filed 06/21/19 Page 3 of 4

ad. has been substantially diminished in value; or
e. has been comingled with other property which
cannot be divided without difficulty;
it ig the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek Eorfeiture of any
other property of the defendants up to the value of the above
forfeitable property.

(Title 21, United States Code, Section 853.)

peo f. beh
JGEOPFREY ¢. BERMAN
United States Attorney

 
Case 1:19-cr-00467-PKC Document 28 Filed 06/21/19 Page 4 of 4

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Ve
JESUS MANUEL ROJAS,

Defendant.

 

INFORMATION
19 Cr.
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney

 

 

3
i
|
|
|

 
